Title: From Thomas Jefferson to João, Prince Regent of Portugal, 18 April 1803
From: Jefferson, Thomas
To: João, Prince Regent of Portugal


          
            Great and Good Friend,
            
          
          I have received your letter of the 26. of October last in which your Royal Highness has been pleased to communicate to me, that the Princess of Brazil, your much loved Spouse, had that day happily increased your Royal Family by the birth of a Son. Participating in all the events which may increase your happiness, we offer you on this joyous occasion our sincere congratulations, and we pray you to be assured at the same time of our desire to cherish and improve the good correspondence which so happily prevails between the two nations.
          May the Lord have you, Great and Good friend in his safe and holy keeping.
          Written at the City of Washington the 18th. day of April in the year of our Lord one thousand eight hundred and three.
          
            Th: Jefferson
          
        